COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH


NO.  2-05-190-CR



ROBERTO RODRIGUEZ UBILLA                                                APPELLANT


V.

THE STATE OF TEXAS                                                                  STATE


------------

FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

------------

MEMORANDUM OPINION 1

------------
        Roberto Rodriguez Ubilla has appealed from his conviction for aggravated
assault with a deadly weapon.  After appellant filed his notice of appeal, the
trial court granted him a new trial.  The granting of a new trial restores the case
to its position before the former trial.  Tex. R. App. P. 21.9.  Therefore, on our
own motion we dismiss the appeal as moot.  See Tex. R. App. P. 43.2(f).  

                                                          PER CURIAM
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P.  47.2(b)

DELIVERED:  August 18, 1005
 
NOTES
1. See Tex. R. App. P. 47.4.